            Case 2:20-cv-00263-RFB-NJK Document 25 Filed 05/12/20 Page 1 of 2




 1
     CHRISTOPHER V. YERGENSEN, ESQ.
 2   Nevada State Bar Number 6183
     395 Gatlinburg Court
 3   Henderson, NV 89012
     Telephone:     (702) 303-4688
 4   Email:         chrisyerg@gmail.com
 5   Attorney for Plaintiff,
     Ronald Haus and Eva Berou
 6
 7                                 UNITED STATES DISTRICT COURT

 8                                         DISTRICT OF NEVADA

 9
      RONALD HAUS, an individual; and EVA
10                                                           CASE NO.: 2:20-cv-00263-RFB-NJK
      BEROU, an individual,
11
                             Plaintiffs,                     STIPULATION AND ORDER TO EXTEND
12    vs.                                                    TIME FOR PLAINTIFFS TO RESPOND TO
      THE BANK OF NEW YORK MELLON                            DEFENDANT’S MOTION TO DISMISS
13                                                           (THIRD REQUEST)
      FKA THE BANK OF NEW YORK AS
14    TRUSTEE FOR THE BENEFIT OF THE
      CERTIFICATE HOLDERS OF THE
15    CWALT, INC., ALTERNATIVE LOAN
      TRUST 2004-J09, MORTGAGE PASS
16    THROUGH CERTIFICATES, SERIES 2004-
      J09; SABLES LLC, a Nevada limited liability
17    company; DOE Individuals 1 through 10; and
      ROE Corporations 1 through 10, inclusive,
18
                             Defendants.
19
20
21                  Plaintiffs, Ron Haus and Eva Berou, and Defendant, Bank of New York Mellon, by
22    and through their respective counsel of record, respectfully submit this stipulation and order to
23    continue the time for Plaintiffs to respond to Defendant’s Motion to Dismiss (ECF No. 16)
24    currently due May 11, 2020. Under the current circumstances due to the coronavirus pandemic,
25    lack of staff and other matters and issues have consumed the limited time of Counsel for Plaintiffs.
26    This is the third request for an extension and is not intended to prejudicially delay this matter.
27    Plaintiffs request a 10-day extension so that Plaintiff’s response now to be due May 21, 2020.
28   ///

                                                         1
          Case 2:20-cv-00263-RFB-NJK Document 25 Filed 05/12/20 Page 2 of 2




 1   DATED this 11th day of May, 2020.               DATED this 11th day of May, 2020.
 2   AKERMAN LLP                                     CHRISTOPHER V. YERGENSEN, ESQ.
 3
     /s/ Nicholas Belay                              /s/ Christopher V. Yergensen
 4   Nicholas E. Belay, Esq.                         Christopher V. Yergensen, Esq.
     Nevada Bar No. 15175                            Nevada Bar No. 6183
 5   1635 Village Center Circle, Suite 200           395 Gatlinburg Court
     Las Vegas, NV 89134                             Henderson, NV 89012
 6
     Attorneys for Defendant                         Attorney for Plaintiffs
 7   Bank of New York Mellon, N.A.                   Ron Haus and Eva Berou.

 8
 9
10          IT IS SO ORDERED.
11
        ________________________________
           Dated:_______________________
12
        RICHARD F. BOULWARE, II
13      UNITED STATES DISTRICT JUDGE
14                                           ________________________________________
        DATED this 12th day of May, 2020.    UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 2
